Citation Nr: 1618176	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for polycythemia vera (PV) (myelofibrosis).


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2015, the Board remanded this case for additional evidentiary development.  The remand instructions have been substantially satisfied.  Therefore, the Board will proceed to the adjudication of the claims.  Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2014 substantive appeal, the Veteran expressed a desire for a Board hearing by videoconference.  However, in May 2014, the Veteran indicated that he was unable to attend the scheduled hearing due to a schedule conflict and that he wanted to withdraw the hearing request.  The Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  CLL is not related to any event of service, to include exposure to herbicides, and it was not present to a compensable degree within one year of separation from service.

2.  PV is not related to any event of service, to include exposure to herbicides, and it was not present to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a), (e) (2015).

2.  PV was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letters sent to the Veteran in August and December 2010, January 2011, March 2011, February 2012, and March 2012.  That correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2015).  It also advised the Veteran of how disability ratings and effective dates are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has provided additional arguments at every stage.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Records from the Social Security Administration (SSA) have also been associated with the claims folder.  Therefore, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After reviewing the record, the Board finds that a VA examination is not needed in this case.  While the Veteran has been diagnosed with the claimed disabilities, there is no evidence of record of any inservice event, injury or disease to which to relate those disabilities.  Therefore, an examination is not necessary in order to make a decision in this case.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including leukemia or a malignant tumor, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Further, if a veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases, such as chronic lymphocytic leukemia, shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2015).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that thus was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (2001).  Subsequently, in May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Subsequently, for claims based on service in the Republic of Vietnam" VA has required visitation in Vietnam pursuant to 38 C.F.R. §§ 3.307(a), 3.313(a) (2015), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

What constitutes inland waterways was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  That Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" which does not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  

However, in April 2015, the United States Court of Appeals for Veterans Claims found VA's definition of inland waterways, specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The Board notes that, while the decision in Gray found the present definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United States Convention on the Territorial and Contiguous Zone, which would include the entirety of  Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water vs. blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt a conventional definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  VBA Manual M21-1, IV.ii.1.H.2.c.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent evidence can also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

The Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnoses of either PV or CLL.  The March 1965 entrance examination, a June 1966 annual examination and the October 1968 separation examination were all within normal limits.

The post-service evidence of record shows that the Veteran was diagnosed with PV in 2009 and with CLL in 2011.  Therefore, the existence of current disabilities is established.  However, because of the silence of the service medical records, the lack of a diagnosed disability for many years following his discharge, and the absence of any evidence showing a direct link to service, the Board finds that service connection on a direct basis has not been demonstrated.  Nor is there any evidence that PV or CLL developed to a compensable degree within one year of separation from service.  Thus, service connection as chronic disorders on a presumptive basis cannot be awarded.  38 C.F.R. § 3.309(a) (2015).

The Veteran has claimed that he developed PV and CLL as a direct result of exposure to herbicides during service in Vietnam.  He served aboard the USS St. Paul, which anchored in Da Nang Harbor in 1967.  He asserted that the waters around the ship were heavily contaminated with herbicides and they used that water for drinking, bathing and cooking.

Included in the record were various Internet articles.  Those articles suggested that VA should concede that "blue water veterans" were exposed to herbicides, therefore indicating that his claimed disorders should be related to such exposure.  Those articles were not prepared by medical professionals and they did not link the Veteran's specific claimed disabilities to his period of service.  An article from the University of Maryland Research Center suggested that myeloproliferative disorders (such as PV) can be the result of chemical exposure.  However, those articles provide only speculative generic statements that contain no evidence relating to the Veteran's claimed disabilities to service.  Therefore, they do not support the claim for service connection.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran admits that his service required that he stay aboard the USS St. Paul and that he never set foot on land in the Republic of Vietnam.  Therefore, the presumption of herbicide exposure is not warranted based on in-country service.  

Nevertheless, the Veteran asserts that he is a "blue water veteran" who, by virtue of the USS St. Paul being anchored in Da Nang Harbor, was exposed to various herbicide agents, and therefore should be entitled to a presumption of herbicide exposure.  While the Veteran's claims file does not show any anchorage in rivers, canals, estuaries or delta areas, deck logs provided by the Veteran show that the USS St. Paul was anchored at various locations within Da Nang Harbor for short periods of time on April 26, 1967, April 30, 1967, May 17, 1967, June 1, 1967, September 28 to 29, 1967, and October 9, 1967.  According to the deck logs, on April 26, 1967, the USS St. Paul was anchored in anchorage A, Danang habor in 6 fathoms (36 feet) of water; on April 30, it was anchored in the harbor in 7 fathoms (42 feet) of water; on May 17, it was anchored at anchorage 14 in 9 fathoms (54 feet) of water; on June 1, it was moored alongside the USS Boston; and on October 9, it was underway from the harbor.  The vessel spent a total of 20 hours and 8 minutes anchored in the harbor over that period of time.  There is no indication in the record that the vessel temporarily operated on any inland waterways or that it docked on any shore or piers while anchored in Da Nang harbor.  Moreover, Da Nang harbor is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  Significantly, there is no historical evidence or evidence of record of extensive herbicide aerial spraying in Da Nang harbor.  Therefore, while the Veteran has asserted that he was exposed to contaminated water, there is no basis in the record that those waters were so contaminated as to cause illness, particularly in light of the facts that the harbor is not connected to any major river from which contaminated water would have flowed and there is no indication of extensive aerial spraying over the harbor.  considering the circumstances of his service, it cannot be presumed that the Veteran, a "blue water Veteran," was exposed to herbicides during his time aboard the USS St. Paul anchored in Da Nang harbor.   38 C.F.R. § 3.307(a)(6)(iii).

Both the April 2011 rating action and the March 2014 statement of the case referred to a May 2009 memorandum from the United States Army and Joint Services Records Research Center (JSRRC).  That memorandum indicated that the JSRRC had reviewed numerous official military documents, ship histories, deck logs, and other sources related to Navy and Coast Guard vessels and the use of tactical herbicide agents during the Vietnam era.  To date, they had found no evidence that those vessels transported tactical herbicides from the United States to Vietnam or that any ships operating off the coast of Vietnam used, stored, tested or transported herbicides.  Moreover, the JSRRC could not confirm that any shipboard Veteran was exposed to such herbicides by contact with aircraft that flew over Vietnam or with equipment that had been used in Vietnam.  As a consequence, the JSRRC could not verify that a shipboard Veteran was exposed to tactical herbicides while serving aboard the vessel.  In other words, there was no evidence to support a claim of exposure to herbicides solely based on shipboard service.

The Veteran's private physician, in November 2010 and January 2016, provided a statement that

Because of the patient's stay in Vietnam during the Vietnam War, it is possible that the patient's hematological disorders are related to possible chemical exposures there.  There is a significant amount of data compiled by the Veterans Administration on the relationship between lymphoproliferative disorders and lymphomas in Vietnam veterans.  There is less amount of data in the connection between myeloproliferative disorders and chemical exposure in Vietnam.

In view of the fact that the combination of lymphoproliferative disorders and myeloproliferative disorders are uncommon, it is very likely that one of the possible etiologies for this condition is chemical exposure.  The patient does not give any history of any chemical or radiation exposure at his workplace or at home, and based on the timing of events, interactions between the stay in Vietnam and the development of these hematological disorders seem plausible.

The latter statement is a duplicate, save for the following sentence:  "In my professional position [the Veteran's] cancers are at least as likely as not to be the results of his exposure to Agent Orange in Vietnam."

After reviewing this statement, the Board finds that it cannot be afforded any probative weight as to the issue of causation.  There is no indication that the physician reviewed all the evidence to record, to include the service medical records and the evidence concerning the type and location of the Veteran's Vietnam service.  Despite using the "at least as likely as not" language in the last sentence of the second statement, the Board finds the remainder of both statements to be too speculative in nature to be relied on.  Service connection cannot be predicated on opinions that resort to mere speculation or remote possibility.  Stegman v. Derwinski, 3 Vet. App. 228 (1992); Bostain v. West, 11 Vet. App. 124 (1998).  While the examiner added a sentence to the original letter indicating the herbicides had caused the Veteran's cancers, the rest of the letter does not refer to any specific chemicals nor does it provide a sufficient rationale.  It appears that sentence was added merely to overcome the lack of specificity as to the chemicals the Veteran was exposed to, as was noted previously to be a flaw of the original correspondence.  The fact remains that the examiner has still not reviewed the whole record and has based the conclusion that the Veteran was exposed to herbicides in service solely on the statements made by the Veteran and not on a review of the evidence describing the character and location of the Veteran's documented service.  The Board finds that physician is not competent to make a finding as to whether the Veteran was exposed to herbicides during service.  That is the province of the fact finder, in this case, the Board.  The Board has found that the evidence does not support a finding that it is at least as likely as not that the Veteran was exposed to herbicides during service.  Finally, while the Veteran has alleged that he ingested contaminated water while serving aboard the USS St. Paul, there is no evidence that he is competent to make that assertion.  There is no objective evidence of the degree of any alleged contamination of the waters in Da Nang harbor.

Based on the evidence of record, the Board concludes that entitlement to service connection for PV and CLL cannot be awarded.  There is no competent evidence of record to show that the Veteran was exposed to herbicides during his period of service and those disabilities have not otherwise been related to any event or injury in service.  PV is not a disease listed as presumptively related to herbicide exposure and it has not been related directly to service, nor was it present to a compensable degree within one year of separation.  While CLL can be presumptively related to herbicide exposure, the Veteran's alleged exposure has not been verified..  Thus, service connection cannot be awarded pursuant to 38 C.F.R. § 3.309(e).  To the extent the Veteran relies on the presence of the USS St. Paul in Da Nang harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for CLL, do not attach.  This condition has not been directly related to service or any verified occurrence during service, nor was it present to a compensable degree within one year of separation from service.  Therefore, entitlement to service connection for PV and CLL has not been established.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is denied.

Entitlement to service connection for polycythemia vera (PV) (myelofibrosis) is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


